IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

MARY ANN DE MATAS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D16-0338

H AND R BLOCK
ENTERPRISES,

      Appellee.


_____________________________/

Opinion filed August 9, 2016.

An appeal from an order from the Commission of Human Relations.
Rebecca Steele, Panel Chairperson.

Mary Ann De Matas, pro se, Appellant.

Dennis M. McClelland and Guy P. McConnell of Phelps Dunbar LLP, Tampa, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.